247 F.2d 536
101 U.S.App.D.C. 130
Martin A. FORD, Administrator of the Estate of Susan LindsayFord, Deceased, Appellant,v.WASHINGTON SANITARY HOUSING COMPANY, a Corporation, Appellee.
No. 13591.
United States Court of Appeals District of Columbia Circuit.
Argued April 29, 1957.Decided May 23, 1957.

Mr. Landon G. Dowdey, Washington, D.C., with whom Mr. Emmett Leo Sheehan, Washington, D.C., was on the brief, for appellant.
Mr. William E. Stewart, Jr., Washington, D.C., with whom Mr. Richard W. Galiher, Washington, D.C., was on the brief, for appellee.
Before EDGERTON, Chief Judge and PRETTYMAN and WILBUR K. MILLER, Circuit Judges.
PER CURIAM.


1
This is a civil action for damages for wrongful death, brought by the administrator of the estate of a deceased infant.  The infant, aged seventeen months, was alleged to have fallen down a stairway located in the rear of certain premises near its home and adjoining an open court.  The stairway and court were alleged to have been owned and under the exclusive management of the defendant.  The fall was alleged to have been caused by negligent construction and maintenance of the stairway.  The case went to trial in the District Court before a judge and a jury.  At the conclusion of the plaintiff's presentation of evidence the court directed a verdict for the defendant.


2
The points on appeal are directed to whether the evidence presented a jury question.  We agree with the view of the trial court.


3
Affirmed.